MARTIN, District Judge
(orally). This is an appeal by the government from decisions of the Board of General Appraisers relative to the assessment of duty on certain gloves under paragraphs 439, 440, and 441 of the tariff act of 1897 (Act July 24, 1897, § 1, 30 Stat. 192 [U. S. Comp. St. 1901, pp. 1676, 1677]).
It is contended by the government that these gloves measured 14% to 14% inches and 17% to 173/io inches. It is claimed that the duty should be increased 50 cents per. dozen for the fractional excess of *907measurement, and that the language of paragraph 439 must be strictly construed. The Board of Appraisers state:
“We cannot believe that Congress intended that such a narrow, hairsplitting' construction should be placed upon these provisions, especially in the light o£ trade experience as shown by the uniform testimony of all the witnesses that there could result no possible advantage to either the seller or buyer of gloves from such infinitesimal excesses of measurement.”
From a careful examination of the record it appears that there ,was no possible advantage to either the seller or the buyer of the gloves in question from this “excess of measurement.” Neither is the element of protection affected thereby. It is plainly evident from the samples that were before me that variation of an eighth or a quarter of an inch may be accounted for by the manner of making the glove, in the amount taken out in the stitching of seams; another variation may be accounted for in the difference in degree of elasticity of the material used; and still another variation by the amount of force employed in stretching the glove for measurement. The temperature at the time of the measurement of the glove may also vary it somewhat. In view of the fact that a glove that measures exactly 14 inches or an eighth or a fraction of an inch below sells for the same price as that of a glove a fraction of an inch longer, it would be unjust to assess a duty of 50 cents per dozen pairs more for the one than the other. It seems to me an unwise construction of the statute that works injustice. I concur with the decision of the Board of General Appraisers.
Decision affirmed.